               Case 20-11532-MFW               Doc 179-1         Filed 07/10/20        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :        Chapter 11
                                                             :
SKILLSOFT CORPORATION, et al.                                :        Case No. 20–11532 (MFW)
                                                             :
                  Debtors.1                                  :        (Jointly Administered)
                                                             :
                                                             :        Hearing Date: July 24, 2020 at 10:30 a.m. (ET)
                                                             :        Obj. Deadline: July 20, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------ x

                                NOTICE OF MOTION AND HEARING

         PLEASE TAKE NOTICE that, on July 10, 2020, Skillsoft Corporation (“Skillsoft”) and

its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”) filed the Motion of Debtors for Entry of an Order (I) Authorizing

Certain Debtors to Continue Selling Receivables and Related Rights Pursuant to Accounts

Receivable Agreement, (II) Modifying the Automatic Stay, and (III) Granting Related Relief (the

“Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

         PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief

requested in the Motion, if any, must be in writing and filed with the Clerk of the United States

Bankruptcy Court for the District of Delaware, Third Floor, 824 Market Street, Wilmington,

Delaware, 19801, on or before 4:00 p.m. (prevailing Eastern Time) on July 20, 2020.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Skillsoft Corporation (6115); Amber Holding Inc. (0335); SumTotal Systems
    LLC (7228); MindLeaders, Inc. (6072); Accero, Inc. (4684); CyberShift Holdings, Inc. (2109); CyberShift, Inc.
    (U.S.) (0586); Pointwell Limited; SSI Investments I Limited; SSI Investments II Limited; SSI Investments III
    Limited; Skillsoft Limited; Skillsoft Ireland Limited; ThirdForce Group Limited; Skillsoft U.K. Limited; and
    Skillsoft Canada, Ltd. The location of the Debtors’ corporate U.S. headquarters is 300 Innovative Way, Suite
    201, Nashua, NH 03062.


RLF1 23697555v.1
               Case 20-11532-MFW     Doc 179-1     Filed 07/10/20    Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that, if an objection is properly filed and served, a

hearing will be held before The Honorable Mary F. Walrath, United States Bankruptcy Judge for

the District of Delaware, at the Court, 824 Market Street, 5th Floor, Courtroom No. 4,

Wilmington, Delaware, 19801 on July 24, 2020 at 10:30 a.m. (prevailing Eastern Time).

         IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE

COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT

FURTHER NOTICE OR HEARING.

Dated: July 10, 2020
       Wilmington, Delaware

                                   /s/ Amanda R. Steele
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Amanda R. Steele (No. 5530)
                                   Christopher M. De Lillo (No. 6355)
                                   One Rodney Square
                                   910 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   Email: delillo@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Gary T. Holtzer (admitted pro hac vice)
                                   Robert J. Lemons (admitted pro hac vice)
                                   Katherine Theresa Lewis (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007

                                   Proposed Attorneys for Debtors
                                   and Debtors in Possession




                                              2
RLF1 23697555v.1
